

Exhibit 10.34
 
RESTRUCTURING AGREEMENT
 
This RESTRUCTURING AGREEMENT (together with the Term Sheet (as defined below),
the “Agreement”), dated as of May __, 2008, is made by and among Impart Media
Group, Inc., a Nevada corporation (“Impart” or the “Company”), Enable Growth
Partners, L.P., Enable Opportunity Partners, L.P., Pierce Diversified Strategy
Master Fund, ENA, Hudson Bay Fund, L.P., Hudson Overseas Fund, Ltd. (the
“Participating Holders”), and the other signatories listed below.


WHEREAS, the Participating Holders filed an involuntary chapter 11 petition
against Impart on February 14, 2008;
 
WHEREAS, the Company and the Participating Holders have engaged in negotiations
with the objective of reaching an agreement for a Restructuring (as defined
below) of the Company, including the indebtedness outstanding under the Notes;
 
WHEREAS, the Company and the Participating Holders now desire to implement a
financial restructuring (the “Restructuring”) of the Company that is
substantially consistent with the terms and conditions set forth in the term
sheet (together with the Exhibits and Schedules attached thereto, the “Term
Sheet”) attached hereto as Exhibit A;
 
WHEREAS, in order to implement the Restructuring, the Company has agreed, on the
terms and conditions set forth in this Agreement and the Term Sheet, to use its
best efforts to consummate the Restructuring through a pre-negotiated plan of
reorganization (the “Reorganization Plan”), the requisite acceptances of which
shall be solicited following commencement of voluntary cases (“Chapter 11 Case”)
by Impart and Impart, Inc. under chapter 11 of title 11 of the United States
Code, 11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”) in the United
States Bankruptcy Court for the District of New York (the “Bankruptcy Court”);
 
WHEREAS, to expedite and ensure the implementation of the Restructuring, each of
the Participating Holders is prepared to commit, on the terms and subject to the
conditions of this Agreement and applicable law, to, if and when solicited in
accordance with applicable bankruptcy law, vote (or, in the case of managed or
advised accounts, instruct its custodial agents to vote) to accept the
Reorganization Plan and support its confirmation and to, in either case, perform
its other obligations hereunder.
 
NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and each
Participating Holder hereby agree as follows:
 
1.           Term Sheet. The Term Sheet is incorporated herein and is made part
of this Agreement. The general terms and conditions of the Restructuring are set
forth in the Term Sheet. In the event of any inconsistencies between the terms
of this Agreement and the Term Sheet, the Term Sheet shall govern.
 
2.          Condition Precedent. It is a condition precedent to the
effectiveness of this Agreement that (i) the Restructuring as set forth in the
Term Sheet be approved by the Company's Board of Directors, which approval shall
be obtained prior to the consent of the voluntary Chapter 11 Cases and (ii) that
the Chapter 11 Cases are commenced no later than 6:00 p.m. (NY Time) on May 8,
2008, unless extended by the Participating Holders.
 
3.              Means for Effectuating the Restructuring. The Company shall seek
to effectuate the Restructuring through the consent of the voluntary Chapter 11
Case and the confirmation and consummation of the Reorganization Plan.
 

 
 
 

--------------------------------------------------------------------------------

 



 
4.            Preparation of Restructuring Documents.
 
a)           No later than the date hereof, the Company shall instruct its
counsel in consultation with the Participating Creditors to prepare all of the
documents necessary to consent to the Chapter 11 Cases (collectively, the
“Chapter 11 Documents”), which shall include, without limitation, the following:
 
i Consents  for relief and required schedules under chapter 11 of the Bankruptcy
Code for Impart  and the filing of a voluntary petition by Impart, Inc.(the
“Petitions”):
 
ii A disclosure statement, including customary exhibits, related to the
Reorganization Plan (the “Disclosure Statement”) that complies with section 1125
of the Bankruptcy Code;
 
iii The Reorganization Plan, which shall incorporate the terms and conditions
set forth in the Term Sheet and such other terms and conditions agreed upon by
the Company and the Participating Holders, including any exhibits and, prior to
confirmation, plan supplement documents (which shall include appropriate revised
corporate governance documents);
 
iv A proposed order confirming the Reorganization Plan; and
 
v Any other typical or necessary motions and applications for relief filed by
the Company on the date of the commencement of the Chapter 11 Cases (the “First
Day Pleadings”), including a section 363 sale motion for the sale of the
“Seattle Business” assets and entry into a Management Agreement with Novus
Communication Technologies, Inc., as set forth in the Term Sheet.
 
Each Chapter 11 Document shall be in the form and substance reasonably
acceptable to the Participating Holders prior to its filing with the Bankruptcy
Court and shall be prepared jointly with the Participating Holders.
 
                                b)   Company Undertakings.  The Company hereby
agrees to use its best efforts to, as applicable, (i) take all acts reasonably
necessary to effectuate and consummate the Restructuring and (ii) implement all
reasonable steps necessary to obtain an order of the Bankruptcy Court confirming
the Reorganization Plan, in each case, as expeditiously as possible. The Company
hereby agrees that it will not take any action inconsistent with this Agreement
or the Reorganization Plan.
 
5.            Conduct of Business. Impart agrees that, prior to the Effective
Date (as defined below) of the Reorganization Plan and prior to termination of
this Agreement pursuant to Section 9 below, unless the Participating Holders
consent to such actions in writing:
 
a)  
The Company shall not (i) directly or indirectly engage in, agree to or
consummate any transaction that is not on an arms' length basis or outside the
ordinary course of its business (other than the Restructuring) or incur any
liability outside the ordinary course of business, or that is not on an arms'
length basis, and, if between unaffiliated parties, also on market terms or (ii)
enter into any transaction or perform any act which would constitute any breach
by it of any of its representations, warranties, covenants or obligations
hereunder;

 
b)  
Impart shall maintain its corporate existence and shall maintain its
qualification in good standing under the laws of Nevada or other jurisdiction in
which it is organized or required to be qualified to do business and is
presently so qualified;

 

 
 
 
 

--------------------------------------------------------------------------------

 



 
c)  
The Company shall not pay any dividends to holders of common and/or preferred
equity in Impart (the “Old Equity”) or make any distributions to Old Equity;

 
d)  
The Company shall not make any payments on or account of existing indebtedness
(other than secured indebtedness after Bankruptcy Court approval upon notice
(including to the Participating Holders) and, if necessary, a hearing) other
than in the ordinary course of business;

 
e)  
Except as expressly allowed in this Agreement, the Company shall not directly or
indirectly, and shall cause each of its direct and indirect subsidiaries not to
directly or indirectly do or permit to occur any of the following: (i) issue,
sell, pledge, dispose of, or encumber any additional shares of, or any options,
warrants, conversion privileges or rights of any kind to acquire any shares of,
any of its equity interests; (ii) amend or propose to amend its respective
articles of incorporation or comparable organizational documents; (iii) split,
combine, or reclassify any outstanding shares of its capital stock or other
equity interests, or declare, set aside, or pay any dividend or other
distribution payable in cash, stock, property, or otherwise with respect to any
of its equity interests; (iv) redeem, purchase, or acquire or offer to acquire
any of its equity interests; (v) acquire, transfer, or sell (by merger,
exchange, consolidation, acquisition of stock or assets, or otherwise) any
corporation, partnership, joint venture, or other business organization or
division, or any assets; provided, however, nothing herein shall prohibit E&M
Advertising Inc. from collecting its accounts receivable or restructuring its
affairs independently in a manner which does not alter or breach  the terms of
this Agreement or the Term Sheet;

 
f)  
The Company shall promptly, and in any event within three (3) business days
after receipt or knowledge of the same by any of them, notify (i) the
Participating Holders, or (ii) counsel for the Participating Holders of any
governmental or third party notices, complaints, investigations, hearings,
orders, decrees or judgments (or communications indicating that any of the
foregoing may be contemplated or threatened) which could reasonably be
anticipated to (i) have a Material Adverse Effect (as defined below) or (ii)
prevent or delay the timely consummation of the Restructuring. “Material Adverse
Effect” shall mean any change, event, occurrence, effect, or state of facts
that, individually, or aggregated with other such matters, is materially adverse
to the business, assets (including intangible assets), properties, prospects,
condition (financial or otherwise), or results of operations of the Company and
its subsidiaries taken as a whole, but excluding changes, events, occurrences,
effects or states of fact that customarily occur as a result of the commencement
of a case under chapter 11 of the Bankruptcy Code.

 
6.           Timetable. The Company shall consent to the Chapter 11 Cases no
later than 6:00 p.m. (NY Time) on May 8, 2008. The Reorganization Plan and
Disclosure Statement shall be filed as soon as practicable after commencement of
the Chapter 11 Cases but in no event later than June 10, 2008, unless such time
is extended by the Participating Holders.
 
7.           Termination of Agreement. At the election of the Participating
Holders, this Agreement shall terminate upon the occurrence of any “Agreement
Termination Event” or a “Company Termination Event” (each as hereinafter
defined), unless the occurrence of such Agreement Termination Event is waived in
writing by the Participating Holders. If any Agreement Termination Event occurs
(and has not been waived) or a Company Termination Event occurs at the time when
permission of the Bankruptcy Court shall be required for any Participating
Holder to change or withdraw (or cause to be changed or withdrawn) its votes to
accept the Reorganization Plan, the Company shall not oppose any attempt by such
Participating Holder to change or withdraw (or cause to be changed or withdrawn)
such votes at such time. Upon the occurrence of an Agreement Termination Event,
unless such Agreement Termination Event is waived in accordance with the terms
hereof, or upon the occurrence of a Company Termination Event, this Agreement
shall terminate and no party hereto shall have any continuing liability or
obligation to any other party hereunder and (i) each of the Participating
Holders shall have all rights and remedies available to it under the applicable
law and (ii) the obligations of each of the parties hereunder shall thereupon
terminate and be of no further force and effect with respect to each party.
 

 
 
 
 

--------------------------------------------------------------------------------

 



 
An “Agreement Termination Event” shall mean any of the following events, upon
which the Agreement shall automatically terminate following the occurrence of
such event, other than with respect to items (i), (ii), (iv) and (vii), upon
which the Agreement shall terminate if such event remains uncured for five (5)
days after receipt of written notice from the Required Participating Holders
following the occurrence of such event:
 
i The Company shall have breached any provision of this Agreement, including but
not limited to, ceasing to take any steps that are reasonably necessary to
obtain approval of the Disclosure Statement and/or confirmation of the
Reorganization Plan, as applicable;
 
ii Any representation or warranty made by the Company to any Participating
Holder in this Agreement or any term of the Term Sheeet, including the projected
amount of claims, shall have been untrue in any material respect when made or
any breach of any covenant or material provision hereof by the Company shall
have occurred, provided that  Impart shall have five (5) days to cure any such
default after notice thereof;
 
iii The Company takes formal action (including, without limitation, the filing
of a pleading in the Chapter 11 Case), or announces an intention to take or
pursue action, inconsistent with (i) the Term Sheet or (ii) any of the Chapter
11 Documents, or selects the treatment of any claim or class from the
contemplated alternatives set forth in the Term Sheet without the consent and
approval of the Participating Holders;
 
iv The Chapter 11 Documents, including, without limitation, the Reorganization
Plan, contain any term or condition (a) not set forth in the Term Sheet or (b)
inconsistent with the Term Sheet, and such term or condition is not reasonably
acceptable to the Participating Holders;
 
v There shall have been issued or remain in force any order, decree, or ruling
by any court or governmental body having jurisdiction restraining or enjoining
the consummation of or rendering illegal the transactions contemplated by this
Agreement or the Reorganization Plan;
 
vi The Company shall propose, consent to, support, acquiesce or participate in
the formulation of any out-of-court restructuring, any chapter 7 or chapter 11
plan of reorganization or liquidation or any other such similar reorganization
or liquidation (whether foreign or domestic) other than the Restructuring as set
forth on the Term Sheet and other than as agreed to by the Participating
Holders;
 
vii The occurrence of a Material Adverse Effect;
 
viii If any of the final forms of the documents prepared in connection with or
related to the Restructuring (including, without limitation, any stockholders'
agreement, any certificate of incorporation, any bylaws, any document concerning
the corporate governance of the Company upon the consummation of the
Reorganization Plan or any document concerning the rights of Company
shareholders or debtholders upon the consummation of the Reorganization Plan)
necessary for the implementation of the Restructuring are not reasonably
acceptable to the Participating Holders, including being inconsistent with any
provisions of the Term Sheet;
 
ix The exclusive periods (as provided for in section 1121 of the Bankruptcy
Code) to (a) file a plan of reorganization or (b) solicit acceptances thereof
are terminated or expire as to any party other than the Participating Holders;
 

 
 
 
 

--------------------------------------------------------------------------------

 



 
x The Disclosure Statement is not approved by the Bankruptcy Court as containing
adequate information (as that term is used in section 1125 of the Bankruptcy
Code) on or before forty-five (45) days following the filing of the Disclosure
Statement, subject to Court availability;
 
xi The Reorganization Plan shall not have been confirmed by order (the
“Confirmation Order”) entered by the Bankruptcy Court on or before 120 days
following the date that the Chapter 11 Cases have been commenced (the “Petition
Date”):
 
 
xii A trustee or examiner with enlarged powers shall have been appointed under
section 1104 or 105 of the Bankruptcy Code for service in the Chapter 11 Cases;
 
xiii Any of the Chapter 11 Cases shall have been converted to a case under
chapter 7 of the Bankruptcy Code;
 
xiv The Confirmation Order is not in form and substance reasonably acceptable to
counsel for the Participating Holders; and
 
xv.  
Any affiliate or subsidiary of the Company object to the terms of this
Agreement, the Term Sheet, or the proposed transactions contemplated thereby; or

 
xvi.  
If the projected amount of claims set forth on the Term Sheet is inaccurate and
the allowed amount of such claims exceeds the amounts set for on the Term Sheet
by at least $15,000 in the aggregate.

 
A Participating Holder may rescind its vote on the Reorganization Plan (which
vote shall be null and void and have no further force and effect) by giving
written notice thereof to the other Participating Holders and the Company if:
(a) the Reorganization Plan is modified to provide any term that is inconsistent
with the Term Sheet, (b) after filing the Reorganization Plan, the Company (i)
submits a second or amended plan of reorganization that changes, modifies, or
deletes any provision of the Term Sheet in any respect, or (ii) moves to
withdraw the Reorganization Plan, or (c) the Company fails to satisfy any term
or condition set forth in this Agreement. After giving notice pursuant to this
Section and no cure having occurred within five (5) days after the Company's
receipt of such notice, this Agreement shall be of no force and effect with
respect to and as between the terminating Participating Holder and the Company.
 
8.              Representations and Warranties. The Company represents and
warrants that (i) to the extent applicable, it is duly organized, validly
existing, and is or will be in good standing under the laws of the jurisdiction
of its formation, (ii) its execution, delivery, and performance of this
Agreement are within the power and authority of such party and have been duly
authorized by such party and that no other approval or authorization is
required, (iii) this Agreement has been duly executed and delivered by it and
constitutes its legal, valid, and binding obligation, enforceable in accordance
with the terms hereof, subject to bankruptcy, insolvency, fraudulent conveyance,
and similar laws affecting the rights or remedies of creditors generally, and
(iv) none of the execution and delivery of this Agreement or compliance with the
terms and provisions hereof will violate, conflict with, or result in a breach
of, its certificate of incorporation or bylaws or other constitutive document,
any applicable law or regulation, any order, writ, injunction, or decree of any
court or governmental authority or agency, or any agreement or instrument to
which it is a party or by which it is bound or to which it is subject.
 
Each Participating Holder represents and warrants that it is either the
beneficial owner, of the principal amount of the Notes set forth in the
signature pages hereof.
 

 
 
 
 

--------------------------------------------------------------------------------

 



 
9.              Public Disclosures. Prior to the issuance of any public
disclosures regarding the Restructuring (including this Agreement), the Company
shall consult with the Participating Holders as to the form and substance of
such public disclosures related to the Restructuring (including this Agreement)
or the transactions contemplated hereby.
 
10.           Covenants.
 
a)  
Each Participating Holder, Impart and its affiliates and subsidiaries including
without limitation, Impart, Inc. and  E&M Advertising, Inc. aka Impart
Advertising, Inc (“E&M”) agree to use best efforts to (i) support and complete
the Restructuring and (ii) do all things reasonably necessary and appropriate in
furtherance thereof.

 
b)  
Each party hereby further covenants and agrees to negotiate the definitive
documents relating to the Restructuring in good faith. The Company shall keep
the Participating Holders apprised of any discussions, negotiations or meetings
with any other creditor constituency.

 
11.            Impact of Appointment to Creditors' Committee. Notwithstanding
anything herein to the contrary, if any Participating Holder is appointed to and
serves on an official committee of creditors in the Chapter 11 Cases, the terms
of this Agreement shall not be construed so as to limit such Participating
Holder's exercise (in its sole discretion) of its fiduciary duties, if any, to
any person arising from its service on such committee, and any such exercise of
such fiduciary duties shall not be deemed to constitute a breach of the terms of
this Agreement.
 
12.           Approval, Acceptance, Waiver, or Consent by Participating Holders.
Where this Agreement provides that the Participating Holders may agree, waive,
accept, consent, or approve any action or document, including, but not limited
to, the Participating Holder's approval of documents in “form and substance
reasonably acceptable” to the Participating Holders, then approval by
Participating Holders owning at least 80% in principal amount of the Notes owned
by all of the Participating Holders (“Required Participating Holders”) will
constitute such agreement, waiver, acceptance, consent, or approval, as
applicable. The Participating Holders agree that they will respond to any
waiver, approval, request for acceptance, or consent sought by the Company
within three (3) business days.
 
13.           Governing Law; Jurisdiction. This Agreement shall be governed by
and construed in accordance with the internal laws of the state of New York,
without regard to any conflicts of law provisions which would require the
application of the law of any other jurisdiction. By its execution and delivery
of this agreement, each of the parties hereby irrevocably and unconditionally
agrees for itself that any legal action, suit, or proceeding against it with
respect to any matter under or arising out of or in connection with this
Agreement or for recognition or enforcement of any judgment rendered in any such
action, suit, or proceeding, shall be brought in the United States District
Court for the Southern District of New York or in any New York aware state
court, and, by execution and delivery of this Agreement, each of the parties
hereby irrevocably accepts and submits itself to the exclusive jurisdiction of
such court, generally and unconditionally, with respect to any such action,
suit, or proceeding and agrees that service of process in connection therewith
shall be effective if made by first class mail and shall not contest the form of
manner of such service. Notwithstanding the foregoing consent to New York
jurisdiction, upon the commencement of the Chapter 11 Cases, the parties agree
that the Bankruptcy Court shall have exclusive jurisdiction of all matters
arising out of or in connection with the Participating Holders' obligations
under this Agreement and that the parties shall not seek to enforce this
Agreement in any other court.
 
14.           Specific Performance. It is understood and agreed by the parties
to this Agreement that money damages would not be a sufficient remedy for any
breach of this Agreement by any party, and each non-breaching party shall be
entitled to seek specific performance and injunctive or other equitable relief
as a remedy of any such breach, including, without limitation, an order of the
Bankruptcy Court requiring any party to comply promptly with any of its
obligations hereunder.
 

 
 
 
 

--------------------------------------------------------------------------------

 



 
15.            Reservation of Rights. This Agreement and the Reorganization Plan
are part of a proposed settlement of disputes among the parties hereto. Except
as expressly provided in this Agreement, nothing herein is intended to, or does,
in any manner waive, limit, impair or restrict the ability of the Company and
each of the Participating Holders to protect and preserve its rights, remedies
and interests, including without limitation, with respect to each Participating
Holder its claims against the Company or its full participation in any
bankruptcy case filed by the Company. If the transactions contemplated herein or
in the Reorganization Plan are not consummated, or if this Agreement is
terminated, the parties hereto fully reserve any and all of their rights.
Pursuant to Rule 408 of the Federal Rules of Evidence and any applicable state
rules of evidence, this Agreement shall not be admitted into evidence in any
proceeding other than a proceeding to enforce its terms.
 
16.           Headings. The headings of the Sections and Subsections of this
Agreement are inserted for convenience only and shall not affect the
interpretation hereof.
 
17.           Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of the parties and their respective successors, assigns,
heirs, executors, administrators and representatives. The agreements,
representations and obligations of the Participating Holders under this
Agreement are, in all respects, several and not joint.
 
18.          Notice. Notices given under this agreement shall be to:
 
If to the Company:


Impart Media Group, Inc.
1300 Northlake Way
Seattle, Washington 98103
Attn: Joseph Martinez
 
-and-


Finkel, Goldstein Rosenbloom & Nash, LLP
26 Broadway
Suite 711
New York, New York 1004-1730
Attn: Kevin J. Nash
 
If to Any Participating Holder or the Participating Holders:
 
At the address set forth on the signature pages hereto
 
-and-
 
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022-1106
Attn:  Adam H. Friedman, Esq.
 


19.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement. This Agreement may be executed and
delivered by hand, facsimile, or by electronic mail in portable document format.
 

 
 
 

--------------------------------------------------------------------------------

 



 
20.           Amendments and Waivers. This Agreement may not be modified,
amended, or supplemented except in writing signed by the signatories to this
Agreement.
 
21.           No Third Party Beneficiaries. Unless expressly stated herein, this
Agreement shall be solely for the benefit of the parties hereto and no other
person or entity, provided however that Novus shall be a third party beneficiary
of the consents and releases by E&M under the term sheet.
 
22. .          No Solicitation. This Agreement is not and shall not be deemed to
be a solicitation for votes in favor of the Reorganization Plan in the Chapter
11 Cases. Each of the Participating Holders' votes with respect to the
Reorganization Plan will not be solicited until such Participating Holder has
received the Reorganization Plan and Disclosure Statement. Each party hereto
acknowledges that it has been represented by counsel in connection with this
Agreement and the transactions contemplated hereby. The provisions of this
Agreement shall be interpreted in a reasonable manner to effectuate the intent
of the parties hereto.
 
23. .          Consideration. It is hereby acknowledged by the parties hereto
that no consideration shall be due or paid to the Participating Holders for
their agreement to vote to accept the Reorganization Plan in accordance with the
terms and conditions of this Agreement other than the Company's agreement to
commence the Chapter 11 Cases and, if applicable, to use its best efforts to
take all steps necessary to obtain approval of the Disclosure Statement and to
seek to confirm, consummate and implement the Reorganization Plan in accordance
with the terms and conditions of the transaction contemplated by the
Restructuring and this Agreement.
 
24. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.sad
 
25.  RELEASES.
 
                  (a) EACH OF THE INDIVIDUAL SIGNATORIES BELOW (MESSRS. JOSEPH
MARTINEZ, LAIRD LAABS AND STEPHEN WILSON),  BEING OFFICERS OR DIRECTORS, HEREBY
RELEASES AND FOREVER DISCHARGES IMPART AND IMPART, INC. AND THEIR RESPECTIVE
ESTATES (THE "RELEASED PARTIES") FROM ANY AND ALL SECURED, PRIORITY, OR
ADMINISTRATIVE CLAIMS, LIABILITIES, DAMAGES, COSTS, EXPENSES OR DEMANDS OF ANY
NATURE, WHATSOEVER KNOWN OR UNKNOWN, ACCRUED OR UNACCRUED, WHICH SUCH
INDIVIDUALS, THEIR AFFILIATES, SUCCESSORS OR ASSIGNS HAVE, EVER HAD OR MAY HAVE
IN THE FUTURE AGAINST THE RELEASED PARTIES.  EACH OF THESE INDIVIDUALS HAS HAD
THE ADVICE OF COUNSEL IN RELEASING AND WAIVING SUCH CLAIMS.
 
                  (b) E&M ADVERTISING, INC A/K/A IMPART MEDIA ADVERTISING,
INC  AND THEIR AFFILIATES, ESTATES AND ASSIGNS (THE “ADVERTISING DIVISION
RELEASORS”), HEREBY RELEASE AND FOREVER DISCHARGE IMPART AND IMPART, INC. AND
THEIR RESPECTIVE ESTATES (THE "RELEASED PARTIES") FROM ANY AND ALL CLAIMS,
LIABILITIES, DAMAGES, COSTS, EXPENSES OR DEMANDS OF ANY NATURE, WHATSOEVER KNOWN
OR UNKNOWN, ACCRUED OR UNACCRUED, WHICH SUCH PARTIES EVER HAD OR MAY HAVE IN THE
FUTURE AGAINST THE RELEASED PARTIES. THE ADVERTISING DIVISION RELEASORS HAVE HAD
THE ADVICE OF COUNSEL IN RELEASING AND WAIVING SUCH CLAIMS.
 
26.   No Group.  The Participating Holders and the parties hereto agree and
acknowledge that this Agreement and the transactions contemplated hereby and by
the Restructuring and under the Plan shall not in any way constitute or imply
the formation of a group (as contemplated by Rule 13d-1(k) of the Securities
Exchange Act of 1934, as amended, or otherwise).  No agreements, arrangements,
commitments or understandings with respect to the securities of the Company or
the new common stock of the Reorganized Debtor exists or shall be deemed to
exist between or among the parties hereto by virtue of this Agreement and
transactions contemplated hereby.
 

 
 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.



 
IMPART MEDIA GROUP, INC.
             
By:
     
Name:
   
Title:
   
IMPART, INC.
             
By:
     
Name:
   
Title:
                     
PARTICIPATING HOLDERS:
             
Enable Growth Partners, L.P.
               
By:
               
Enable Opportunity Partners, L.P.
               
By:
               
Pierce Diversified Strategy Master Fund, ENA
               
By:
                  Hudson Bay Fund, L.P.        
By: 
                  Hudson Overseas Fund, Ltd.        
By: 
             









ACKOWLEDGED AND AGREED TO:









 
 
  E&M ADVERTISING INC. a/k/a IMPART MEDIA ADVERTISING, INC.      By:      Name: 
         JOSEPH MARTINEZ    
By:
   
Name:
         
LAIRD LAABS
   
By:
   
Name:
         
STEPHEN WILSON
   
By:
   
Name:
     









 
 

--------------------------------------------------------------------------------

 

 
 
TERM SHEET FOR PROPOSED RESTRUCTURING
 
OF
 
IMPART MEDIA GROUP, INC.
 
The following is an outline of the principal terms and conditions of a proposed
restructuring (the “Restructuring”) submitted by certain individual holders (the
“Noteholders” or “Participating Holders”) of the 6% Convertible Notes Due 2009
(the “Notes”) issued by Impart Media Group (“Impart”).  This term sheet (“Term
Sheet”) is subject to, among other things, definitive documentation and is for
discussion purposes only. This Term Sheet and the proposals contained herein are
subject to, among other conditions, the completion of legal, financial and other
due diligence by the Noteholders and their advisors and does not, and shall not
be construed to, indicate the agreement by any parties, including the
Noteholders, to support the Restructuring contemplated hereby until mutually
agreeable, definitive documentation is executed and delivered. This Term Sheet
does not contain all of the terms of any proposed restructuring and shall not be
construed as (i) an offer capable of acceptance, (ii) a binding agreement of any
kind, (iii) a commitment to enter into, or offer to enter into, any agreement or
(iv) an agreement to file any plan of reorganization or disclosure statement or
consummate any transaction or to vote for or otherwise support any plan of
reorganization or any restructuring. Nothing in this Term Sheet shall affect in
any way, nor be deemed a waiver of, any of the rights of any Noteholder under
the Notes or any other document or under applicable law.
 
This Term Sheet is not a solicitation of acceptances or rejections with respect
to any restructuring or plan of reorganization. Any such solicitation will be
conducted in accordance with the Bankruptcy Code and/or applicable securities
laws.
 
This Term Sheet and all related communications are for discussion and settlement
purposes only and shall be deemed to be settlement negotiations and subject to
Rule 408 of the Federal Rules of Evidence and any other applicable state or
federal law or rule.
 
26. FUNDING AND IMPLEMENTATION OF THE RESTRUCTURING
 
The Restructuring shall be implemented through consummation of a confirmed
chapter 11 plan of reorganization of Impart satisfactory to the Noteholders (the
“Plan”).  Any plan for such subsidiary or affiliate or other disposition of such
subsidiary's or affiliate's assets shall be satisfactory to the Noteholders and
shall be consummated no later than at consummation of the Plan.
 
a) Pre-Petition Loan
 
The Restructuring shall be funded from a pre-petition senior secured loan to
Impart and Impart, Inc  from the Noteholders  in the amount of $25,000 (the
“Loan”).  The Loan shall be secured against the assets of Impart and Impart,
Inc. and accrue interest at 12% per annum and be senior and prior to all of
Impart and Impart, Inc.’s  liabilities.  The Loan shall mature on the earlier of
(x) the effective date of the Plan or (y) 120 days from the date of issuance.  A
condition of this loan will require both of Impart’s subsidiaries to consent to
the terms of the Restructuring and the Term Sheet.  In the event Bankruptcy
Court approval is required, Impart and any co-debtor shall file the necessary
motion to confirm and approve the terms of the Pre-Petition Loan.
 
             (b)  DIP Loan
 
           The Restructuring may be funded from a DIP Loan received from the
Noteholders as DIP Lender, in the amount of up to $50,000 (including the pre-
petition Loan of $25,000), provided that such a loan may be made at the sole
discretion of the Noteholders and nothing shall require the Noteholders to make
such a DIP loan.  If made, the DIP Loan shall accrue interest at 12% and be
senior and prior to all of  pre-petition and post-petition liabilities and shall
constitute allowed super-priority liens and claims under Bankruptcy Code section
364 (c), except for quarterly US Trustee fees.  The Loan shall mature on the
Effective Date of a Plan.
 
As a pre-condition to issuance by the DIP Lender of the DIP Loan, the Debtor and
Reorganized Debtor agree to issue to the DIP Lender, with Bankruptcy Court
approval, a common stock purchase warrant (the “Warrant”) in a form and
substance satisfactory to the DIP Lenders in their sole discretion and
exercisable by the DIP Lender at any time after issuance into up to 20% of the
outstanding equity interests of the Reorganized Debtor for an exercise price of
$0.01 per share.  At the time the warrant is issued, the DIP Lender agrees to
pay a purchase payable by forgiveness of the DIP Facility.
 
(c) Sale Transaction
 
Impart and Impart, Inc. shall sell certain assets known generally as the
“Seattle Business” assets to Novus Communication Technologies, Inc. (“Novus”)
pursuant to the terms of that certain Asset Purchase Agreement (the “APA”)
between the Impart, Impart, Inc. and Novus, or such higher or better bidder at a
sale under section 363 of the Bankruptcy Code.   The motion to sell such assets
shall be filed on the Petition Date.   As part of the sale transaction, and upon
approval of the Bankruptcy Court, Novus will manage the Seattle Business
pursuant to the terms of that certain Management Agreement between the Impart,
Impart, Inc. and Novus (the ‘Management Agreement”).  Under the terms of the
Management Agreement, Novus will be entitled to the revenues generated by and be
responsible for payment of the ordinary business expenses of, the Seattle
Business as set forth in detail therein.  Impart Media Advertising, Inc.
a/k/a  E&M Advertising Inc. (“E&M”) shall (i) consent to the sale of the assets
to Novus, (ii) consent to the Management Agreement with Novus and (iii) provide
Novus with a general release from liability in relation to the APA and the
Management Agreement upon terms that are acceptable to Novus, in its sole
discretion.
 
            (d) Merger Transaction
 
On the Effective Date or thereafter, Impart shall merge with and into the
Reorganized Debtor, provided however that E&M shall not be part of the
Reorganized Debtors, and shall address its liabilities separately, provided
however, that if E&M or any party acting on their behalf later objects to the
terms of this Term Sheet , the Restructuring Agreement, or any plan or
disclosure statement  filed in connection therewith, the board of E&M has
determined that a joint filing of all entities shall be made, and a single plan
of liquidation on a substantively consolidated basis shall be filed and pursued
whereby all assets and all claims of Impart, Impart, Inc. and E&M shall be
combined and substantively consolidated.  The Restructuring shall provide for
the merger of a company to be identified and agreed upon by the Noteholders,
with and into the Debtor on the Effective Date or thereafter in a reverse merger
or similar transaction, thereby preserving the public entity nature of the
Debtor for the benefit of the Reorganized Debtor, its creditors, and the merger
parties.  The issuance of shares under the merger and under the Plan shall be
exempt from the registration requirements of the Securities Act pursuant to 11
U.S.C. § 1145.
 
27. TREATMENT OF IMPART CLAIMS AND INTERESTS UNDER PLAN.
 
The Plan shall classify and provide treatment for Impart claims and interests as
described below. Except as specified below, Impart claims and interests shall be
satisfied in full by the delivery of the applicable consideration on or, with
respect to any class other than the Note class, as soon as practicable after the
effective date of the Plan (the “Effective Date”).  If required and requested by
the Noteholders, the assets and liabilities of Impart, Inc. shall be
substantively consolidated with Impart, and shall be treated on a pro-rata
consolidated basis as set forth below.
 


 
 

--------------------------------------------------------------------------------

 
 
Administrative Expense Claims
Each holder of an allowed Administrative Expense Claim shall, in full and final
satisfaction of such allowed Administrative Expense Claim, be paid either (i) in
cash, in full on the later of (x) the Effective Date and (y) the date such claim
becomes due and payable in the ordinary course of business or (ii) on such other
terms and conditions as may be agreed between the holder of such claim, on the
one hand, and Impart and the Noteholders, on the other hand.
 
Administrative Expense Claims shall include all reasonable fees and expenses
incurred by Participating Holders in formulating the Plan, Disclosure Statement
and other required documents, and shall be allowed under Bankruptcy Code section
503(b)  (the “503(b) Claims”).  On the Effective Date, the 503(b) Claims shall
be paid in full or cash, or at the election of the Participating Holders ,
released and waived in return for New Common Stock on the same valuation as
Other Secured Debt, below (namely, 10% of New Common Stock for every $25,000 in
claims).  The New Common Stock to be issued under this section shall be exempt
from the registration requirements of the Securities Act pursuant to 11 U.S.C. §
1145.  In the event the foregoing is not approved by the Bankruptcy Court, such
claims shall be paid in full in cash on the Effective Date.
 
Professional fees of the Debtor shall be capped at $50,000 (inclusive of any
pre-petition payments or retainers provided by the Company), and any excess
unpaid fees shall be waived and released against Impart and not required to be
paid in full in cash upon confirmation of Impart’s chapter 11 case.
 
All unpaid claims, including without and administrative or “gap claims” of
officers or their affiliates including without limitation, Joseph Martinez,
Laird Laabs, and Stephen Wilson shall be waived and released by such officers
upon execution of the Restructuring Agreement by such parties.
Priority Non-Tax Claims
 
[$92,889.49]
 
 
Each holder of an allowed Priority Non-Tax Claim shall, in full and final
satisfaction of such Priority Non-Tax Claim, be paid in full in cash on the
Effective Date.  These claims shall be paid from the sale proceeds of the
Seattle Business to Novus or such higher or better bidder.
 
The “gap claims” arising from and after the filing of the involuntary petition
set forth in Schedule 4.2(a) of the APA shall be assumed by Novus.
 
All unpaid claims, including without limitation wage and expense claims of
officers or their affiliates, including without limitation, Joseph Martinez,
Laird Laabs, and Stephen Wilson shall be waived and released by such officers
upon execution of the Restructuring Agreement by such parties.
Priority Tax Claims
 
[$68,500]
Each holder of an allowed Priority Tax Claim shall, in full and final
satisfaction of such allowed Priority Tax Claim, be paid in full through
deferred cash payments in an aggregate principal amount equal to the amount of
the allowed claim plus interest on the unpaid portion at the rate of 5% per
annum from the Effective Date through the date of payment thereof .   These
claims shall be paid from the sale proceeds from the Seattle Business to Novus
or such higher or better bidder.
DIP Facility
 
[if applicable, up to $50,000]
On the Effective Date, the DIP Lender shall purchase the Warrant (described
above).  The New Common Stock to be issued under the Warrant shall be exempt
from the registration requirements of the Securities Act pursuant to 11 U.S.C. §
1145; provided, however, that if the merger parties elect not to consummate the
Merger, unless otherwise agreed in writing by the DIP Lender, the Debtor shall
satisfy the DIP Lenders’ Claim by payment in full in cash to the extent any
funds are made available from the sale of the Seattle Business.
 
Other Secured Debt, including the Pre-petition Secured Loan from the Noteholders
 
[$25,000]
Each allowed Other Secured Debt Claim shall be unimpaired.
 
Each holder of an allowed Other Secured Debt Claim shall receive, in full and
final satisfaction of such allowed Other Secured Debt Claim: (i) cash on the
Effective Date equal to the allowed amount of such Other Secured Debt Claim;
(ii) treatment that leaves unaltered the legal, equitable, and contractual
rights to which such allowed Other Secured Debt Claim entitles the holder of
such claim; (iii) reinstatement of the allowed portion of such Other Secured
Debt Claim; or (iv) such other treatment as may be agreed upon with the holder
of such allowed Other Secured Debt Claim on the one hand and Impart and the
Noteholders on the other hand.
 
Alternatively,  the Noteholders may convert the pre-petition secured Loan into
10% of New Common Stock of the Reorganized Debtor, which shall be exempt from
the registration requirements of the Securities Act pursuant to 11 U.S.C. § 1145
 
The Noteholders shall select the treatment from the four options set forth
above.
General Unsecured Claims
 
 
General Unsecured Claims shall be impaired.
 
Each holder of an allowed General Unsecured Claim shall receive, in full and
final satisfaction of such allowed General Unsecured Claim its pro-rata share
available cash from the net sale proceeds of the sale of the Seattle Business
assets  (excluding the public shell), after payment of Administrative Expense
Claims , Priority Non-Tax Claims, Priority Tax Claims, DIP Facility Claims (if
paid in cash), and Other Secured Claims.
 
Noteholder Claims
Noteholder Claims shall be impaired.
 
Each holder of an allowed Noteholder Claim shall receive, in full and final
satisfaction of such allowed Noteholder Claim, its pro-rata share of 100% of the
common stock of the Reorganized Debtor (“New Common Stock”) subject only to
dilution any distribution of New Common Stock to (x) the Pre-Petition Loan,
described above (y) holders Administrative Expense Claims, Priority Non-Tax
Claims, Priority Tax Claims, DIP Facility Claims, and Other Secured Claims, in
the event there is insufficient cash to pay such creditors in full or (z) any
merger party.
 
The Plan shall allow the Noteholder Claims in the amount of outstanding
principal and accrued and unpaid interest as of the petition date  (plus any
other amounts due under Notes and allowable under the Bankruptcy Code).
Common and Preferred Equity in Impart  (the “Old Equity”)
All common and preferred equity interests of any kind in Impart, including any
options, warrants, and other agreements to acquire the same (including any
arising under or in connection with any purchase or employment agreement), shall
be cancelled and extinguished and holders thereof shall neither retain nor
receive any distribution of property or assets on account of their interests.
Intercompany Claims
No distributions shall be made under the Plan on account of intercompany claims
among and any and all liability on account of such intercompany claims shall be
deemed discharged and subject to mutual releases between Impart, Impart
Inc,  and E&M .  In the alternative, in the event E&M or its creditors or any
third party on its behalf disputes such a waiver and release of intercompany
claims, E&M’s  board of directors has unanimously determined that all of the
assets and liabilities of Impart , Impart, Inc. and E&M shall be liquidated
under the Bankruptcy Code and the cases of Impart, Impart Inc, and E&M shall be
substantively consolidated for all purposes and the net recoveries distributed
pro rata amongst all creditors of such entities.
 
For the avoidance of any ambiguity, any and all intercompany claims of E&M as
against Impart and Impart, Inc. at law or equity are being fully waived and
released by E&M upon execution of the Restructuring Agreement, and no
distributions shall be made to E&M or their estates or creditors under the Plan.



 
 

--------------------------------------------------------------------------------

 
28. GOVERNANCE AND MISCELLANEOUS ISSUES.
 
Board of Directors
The initial Board of Directors of the Reorganized Debtor shall be determined by
the Noteholders and designated by Impart with the consent of the Noteholders;
provided releases shall be given by the Reorganized Debtor to the old Debtor's
Board to the fullest extent approved by the Court.
Management Team
The management team of reorganized debtor shall be selected by and report to the
New Board.
Conditions
The Restructuring contemplated by the Term Sheet is subject to the approval of
Impart’s Board of Directors prior to the filing of the voluntary chapter 11
cases.
 
The Agreement set forth in the Term Sheet shall be null and void and of no
further force and effect (i) if Impart does not commence a voluntary chapter 11
case by 6:00 p.m. (New York time) on May 7, 2008 and (ii) if Impart, Impart,
Inc. and the Noteholders have not entered into an acceptable restructuring
agreement by May 8, 2008.
Revesting of Property
Except as expressly set forth herein, all property of Impart and its bankruptcy
estate and any and all claims or causes of action of Impart and its bankruptcy
estate shall be retained by Impart and shall revest in Reorganized Debtor upon
the consummation of the Plan with full discharge and injunctive protection for
the Reorganized Debtor.
NOLs
The Debtor shall take all reasonable and appropriate steps to preserve “net
operating losses” (NOLs) and to structure any transactions contemplated herein
in a manner to preserve NOLs.
Other Plan Terms and Conditions
TBD.
Documentation
All documentation prepared in connection with this Term Sheet, the Restructuring
and any documents, including motions, pleadings or orders prepared or filed in
connection with the chapter 11 cases shall be in form and substance reasonably
satisfactory to the Noteholders. Any plan of reorganization and related
disclosure statement and related documentation shall be in form and substance
reasonably satisfactory to the Noteholders.
Releases
The Noteholders shall release any and all claims for breach of fiduciary duty or
mismanagement against Impart’s Board of Directors and officers arising out of
pre-petition conduct to the fullest extent possible and as approved by the
Court.
 
E&M shall provide Novus with a general release from liability in relation to the
APA and the Management Agreement upon terms that are acceptable to Novus, in its
sole discretion.






